Citation Nr: 0637591	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  95-09 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of nerve root compression at C5-C6 and C-C7 with 
degenerative disc disease and involvement of the left upper 
extremity, for the period beginning September 23, 2002.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1962 until October 
1974 and from December 1990 until May 1991.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an October 1994 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.  That determination also denied 
service connection for carpal tunnel syndrome and peripheral 
neuropathy, and granted a 10 percent initial evaluation for 
post-traumatic stress disorder (PTSD).  The veteran appealed 
those issues, but they are no longer for consideration.  
Indeed, the PTSD claim was denied by the Board in March 1999.  
While the veteran has since requested an increased rating, he 
has never perfected an appeal on that issue.  With respect to 
the carpal tunnel syndrome and peripheral neuropathy 
(recharacterized as simply "carpal tunnel syndrome"), that 
claim was denied by the Board in April 2003.  That decision 
also denied entitlement to an increased rating for the 
veteran's cervical spine disability for the period prior to 
September 23, 2002.  Therefore, the Board's jurisdiction in 
the instant case is limited to the issues stated on the title 
page of this decision.  

It is observed that the veteran had been represented in these 
matters by James W. Stanley, Jr., Attorney at Law.  As was 
explained to the veteran in a September 2006 letter, that 
Attorney's authority to represent VA claimants had been 
revoked.  That communication apprised the veteran of his 
representation choices, including representing himself, 
appointing an accredited Veteran's Service Organization to 
represent him, or appointing a different private attorney or 
agent.  The correspondence explained that if the veteran did 
not inform VA of his selection within 30 days it would be 
assumed that he wished to represent himself.  The claims 
folder indicates that the veteran did not respond to that 
inquiry.  

Remands on these issues were ordered by the Board in March 
1999, December 2000, April 2003, December 2003 and July 2005.  
Such development having been accomplished, the matters are 
now ready for appellate consideration.  However, because the 
Board in the present case finds that extraschedular 
consideration of the veteran's unemployability is warranted, 
this aspect of the TDIU claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
residuals of nerve root compression at C5-C6 and C-C7 with 
degenerative disc disease and involvement of the left upper 
extremity have been productive of complaints of pain and 
numbness; objectively, the competent evidence reveals no more 
than moderate limitation of cervical motion, without 
ankylosis and with no radiculopathy attributed to the 
service-connected disability.

2. The competent evidence of record indicates that it is 
plausible that the veteran's service-connected residuals of 
nerve root compression at C5-C6 and C-C7 with degenerative 
disc disease and involvement of the left upper extremity has 
rendered him unable to maintain substantially gainful 
employment, warranting referral of his claim to the Director 
of Compensation and Pension for extraschedular consideration.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for residuals of nerve root compression at C5-
C6 and C-C7 with degenerative disc disease and involvement of 
the left upper extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5290, 5293 
(as in effect from September 23, 2002, until September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5242, 5243, (as in 
effect from September 26, 2003).  

2.  The criteria for referral to the Director of Compensation 
and Pension for extraschedular consideration of a TDIU rating 
prior to December 1, 2004, have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.16(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of January 2002, April 2002, October 2002, February 2004, 
April 2004 and October 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

The letters discussed did not inform the veteran of the laws 
pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
claims, no higher rating or effective date will be assigned.  
As such, there is no prejudice to the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post service treatment and 
examination.  Additionally, a September 1995 disability 
determination of the Social Security Administration (SSA), 
and documents associated therewith, of record.  Moreover, the 
veteran's statements in support of his appeal, including 
testimony provided at May 1996 and January 1998 hearings 
before the RO are affiliated with the claims folder.  The 
Board has carefully reviewed such  statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased rating- residuals of nerve root compression at 
C5-C6 and C-C7 with degenerative disc disease and involvement 
of the left upper extremity

The veteran's claim of entitlement to an increased rating for 
his cervical spine disability was received in June 1993.  
However, in the present case, an April 2003 Board decision 
already denied entitlement to a higher evaluation for the 
period prior to September 23, 2002.  As such, the primary 
focus is on the evidence from that date forward.  However, 
the Board is mindful of 38 C.F.R. § 4.1, which provides that, 
in evaluating a disability, such disability is to be viewed 
in relation to its whole recorded history.  Therefore, the 
Board will consider any pertinent evidence prior to September 
23, 2002, to the extent that it is found to shed additional 
light on the veteran's disability picture as it relates to 
the rating period on appeal. 

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision during the 
pendency of this appeal.  This revision became effective on 
September 26, 2003.  

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for his cervical spine 
disability.  The Board will first consider whether a higher 
rating is warranted under the schedular criteria in effect 
from September 23, 2002, until September 26, 2003.  

From September 23, 2002, until September 26, 2003, the 
veteran's cervical spine disability is evaluated pursuant to 
Diagnostic Code 5293.  During the period in question, that 
Code section states that intervertebral disc syndrome is to 
be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, the next-higher 40 
percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  As such, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 through September 
25, 2003, cannot serve as a basis for an increased rating on 
the basis of incapacitating episodes.

Under the version of Diagnostic Code 5293 in effect from 
September 23, 2002 through September 25, 2003, the Board must 
also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the service-
connected back disability, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's cervical spine disability.  
In this regard, the veteran raised subjective complaints of 
neck pain at his January 1998 hearing before the RO.  He 
complained of constant pain directly behind his neck, which 
radiated down his left arm.  (Transcript "T," at 14-15.)  
Objectively, VA examination in March 1999 showed no 
tenderness to palpation of the cervical spine and no 
significant muscle spasm.  The veteran's cervical range of 
motion was minimally decreased, with flexion to 55 degrees, 
extension to 50 degrees, left rotation to 60 degrees, right 
rotation to 45 degrees, left lateral flexion to 25 degrees 
and right lateral flexion to 30 degrees.  A subsequent May 
2000 VA clinical record indicated moderate limitation of 
posture 
and mechanics in the left upper extremity.  No other records 
are pertinent as to the veteran's disability picture between 
September 23, 2002, and September 26, 2003.  

Based on the foregoing, the Board finds that the evidence 
demonstrates not more than moderate limitation of motion 
during the period in question.  In so finding, the Board is 
guided by 38 C.F.R. § 4.71a, Plate V, which indicates that 
normal cervical flexion and extension is to 45 degrees.  
Normal lateral flexion is also to 45 degrees, and normal 
rotation is to 80 degrees.  

For the above reasons, the veteran is entitled to not more 
than a 20 percent rating for moderate limitation of cervical 
motion under Diagnostic Code 5290.  In reaching this 
conclusion, the Board has appropriately considered additional 
functional limitation due to factors such as pain, weakness, 
fatigability and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
The competent evidence does not demonstrate such additional 
functional limitation such as to allow for a finding that the 
veteran's cervical spine disability is most nearly 
approximated by the next higher 40 percent evaluation for 
severe limitation of motion under Diagnostic Code 5290.  

The Board finds that there are no other orthopedic Diagnostic 
Codes relevant to the evaluation of the veteran's claim.  
Indeed, Diagnostic Codes 5285 (vertebral fracture) and 5286-
5287 (ankylosis) are not for application here.  Similarly, as 
the disability in question involves the cervical spine, 
Diagnostic Code 5295, concerning lumbosacral strain, does not 
apply.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected cervical spine disability, for the period prior to 
September 26, 2003.  

In the present case, the veteran's neurologic problems relate 
to the upper radicular group, contemplated under Diagnostic 
Code 8510.  Under that Code section, the rating percentages 
vary depending on whether the disability involves the major 
or minor upper extremity.  Here, a May 1999 VA examination 
notes that the veteran is right-handed.  However, that 
examination report, as well as other evidence of record, 
shows that the cervical radiculopathy involves the left upper 
extremity.  

Under Diagnostic Code 8510, a 20 percent evaluation is 
warranted where the evidence demonstrates mild incomplete 
paralysis of the upper radicular group affecting the minor 
upper extremity.  A 30 percent rating applies for moderate 
neurologic disability incomplete paralysis of the upper 
radicular group affecting the minor upper extremity.  
Finally, a 40 percent rating is warranted for severe 
incomplete paralysis of the upper radicular group affecting 
the minor upper extremity.  

Regarding neurologic symptomatology, the veteran stated at 
his January 1998 hearing before the RO that he had difficulty 
grasping and manipulating objects in his left hand.  He also 
had problems feeling and touching things.  (T. at 6.)  He 
stated that he could not hold a glass of water in his left 
hand without dropping it.  (T. at 7.)  He also reported left 
arm numbness at that time.  (T. at 16.)  Objectively,
VA examination in May 1999 showed that pain and touch 
sensation were intact in both the upper and lower 
extremities, with all major dermatomes tested.  Reflexes were 
all 2+ and symmetrical bilaterally.  Furthermore, a May 2000 
VA clinical record indicated decreased sensation in the left 
upper extremity, with normal strength and range of motion.  

The May 2000 VA treatment report noted that the veteran had 
carpal tunnel syndrome on the left.  That report did not 
specify whether the left arm numbness was caused by such 
carpal tunnel syndrome, or by the service-connected cervical 
disability.  However, other competent evidence in the claims 
folder, including the veteran's most recent VA examination in 
January 2005, attributes the left arm numbness solely to the 
veteran's carpal tunnel syndrome and not to the service-
connected cervical spine disability.  As such, the neurologic 
findings of the left arm cannot serve as a basis for a 
compensable evaluation under Diagnostic Code 8510 in the 
present case.  Based on the above, the veteran is not 
entitled to a compensable rating for any neurologic 
manifestations of a cervical spine disability.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
cervical spine disability.  It has been determined that the 
veteran is entitled to not more than a 20 percent rating for 
his orthopedic manifestations, and that a compensable 
neurological evaluation is not for application here.  As a 
separate evaluation for neurologic manifestations has not 
been assigned, the single 20 percent rating for degenerative 
changes of the cervical spine remains appropriate.   

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2005).  Under the general 
rating formula for diseases and injuries of the spine, a 20 
percent evaluation is warranted where there is forward 
flexion of the cervical spine greater than 15 degrees, but 
not greater than 30 degrees, or the combined range of motion 
of the cervical spine is not greater than 170 degrees, or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 30 
percent evaluation is warranted for forward flexion of the 
cervical spine 15 degrees or less, or favorable ankylosis of 
the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 for lumbosacral strain; Diagnostic Code 5238 for 
spinal stenosis; Diagnostic Code 5242, for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 20 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5238, and 5243.  Indeed, the 
evidence of record does not reveal forward flexion of the 
cervical spine 15 to degrees or less.  Rather, VA examination 
in November 2004 and December 2005 revealed cervical flexion 
to 50 degrees.  Moreover, the evidence does not reveal 
additional functional limitation due to factors including as 
pain and weakness such as to enable a finding that the 
veteran's disability picture is most nearly approximated by 
the next-higher 30 percent evaluation under the general 
rating formula.  To the contrary, in private treatment 
reports dated in March 2004 and October 2004, the veteran 
denied any pain or swelling in his neck.  Moreover, while the 
December 2005 VA examination indicated that all ranges of 
motion were limited by pain, there was no increase in the 
loss of range of motion due to pain, fatigue or weakness.  
Moreover, the evidence of record does not demonstrate 
ankylosis of the cervical spine.  

The Board acknowledges Note (1) of the general rating 
formula, which instructs the rater to evaluate any associated 
neurologic abnormalities under a separate diagnostic code.  
However, the neurologic symptoms have been attributed to 
carpal tunnel syndrome by the VA examiner in December 2005.  
He stated that there was no objective evidence of cervical or 
ulnar radiculopathy at that time or in nerve conduction 
studies performed in February 2005.  An earlier VA 
examination in November 2004 also indicated that there was no 
cervical radiculopathy.  Therefore, a separate neurologic 
rating is not for application.  

In conclusion, throughout the entirety of the rating period 
on appeal, the evidence does not reflect disability in excess 
of that contemplated by the currently assigned 20 percent 
evaluation for nerve root compression at C5-C6 and C-C7 with 
degenerative disc disease and involvement of the left upper 
extremity.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

II.  TDIU

At the outset, the Board notes that as of December 1, 2004, 
the veteran is in receipt of a 100 percent rating for his 
adenocarcinoma of the prostate.  As such, a grant of TDIU is 
not permissible for this period, since 38 C.F.R. § 4.16a 
states that total disability ratings for compensation may 
only be assigned where the schedular rating is less than 
total.  Therefore, the Board will consider whether a grant of 
TDIU is possible for the period prior to December 1, 2004.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

Prior to December 1, 2004, the veteran's was service-
connected for four disabilities, with a combined disability 
rating of 60 percent.  As such, the veteran fails to meet the 
thresholds for an award of TDIU as set forth under 38 C.F.R. 
§ 4.16(a).  However, the Board must still consider whether 
the competent evidence otherwise demonstrates that the 
veteran is unable to secure or follow a substantially gainful 
occupation.  In such cases, the claim would be submitted to 
the Director of Compensation and Pension service for 
extraschedular consideration.  

The veteran's work history, as indicated in a VA Form 21-8940 
submitted in August 1993, includes jobs as a custodian, 
degreaser, laborer, prison guard, and warehouseman.  Such 
positions were held between 1979 and 1992.  The veteran also 
indicated on that form that he had completed one year of 
college, and had no additional education or training.  
Documentation associated with the veteran's SSA claim 
indicates a further work history, in janitorial positions, 
between 1993 and 1994.  The veteran indicated that such work 
was on a part-time basis, typically for three hours a day.  

At his May 1996 and January 1998 RO hearing, the veteran 
stated that his emotional problems were interfering with his 
ability to work.  He stated May 1996 that such symptoms 
included loss of concentration and an aversion to being 
around others.  (T. at 9-10.)  He also stated that his 
supervisor was very understanding, otherwise he would not 
have been able to work at that position.  (T. at 14-15.)
At his January 1998 hearing he reported that his physical 
pain ultimately required him to stop janitorial work.  (T. at 
11.)  He indicated that he stopped even part-time work in 
1997.  (T. at 12.)  He also reported that he had not signed 
up for vocational rehabilitation because he could not sit for 
prolonged periods in a classroom.  (T. at 12-13.)  

In addition to the veteran's contentions, as set forth above, 
the Board finds that the competent evidence is sufficient to 
meet the requirements for referral for extraschedular 
consideration.  Specifically, a VA examiner in December 2005 
concluded that the veteran's service-connected cervical spine 
disability precluded him from seeking gainful employment.  
Because that opinion was offered following a review of the 
claims file and after an objective examination of the 
veteran, it is found to be highly probative.  As such, the 
Board finds that the matter should be submitted for 
extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  
Indeed, such referral is required where there is a plausible 
basis for concluding that the veteran is unable to secure and 
follow a gainful occupation.  See Bowling v Principi, 15 Vet. 
App. 1, 9 (2001). 


ORDER

For the period beginning September 23, 2002, entitlement to a 
rating in excess of 20 percent for residuals of nerve root 
compression at C5-C6 and C-C7 with degenerative disc disease 
and involvement of the left upper extremity, to include 
assignment of a separate rating for neurologic 
manifestations, is denied.

Having identified plausible evidence in the record that the 
veteran was unable to secure and follow a gainful occupation 
due to his service-connected cervical disability, referral of 
the claim for a TDIU rating, prior to December 1, 2004, to 
the Director of Compensation and Pension for consideration on 
an extraschedular basis is granted.




REMAND

The Board has determined that the veteran's TDIU claim should 
be submitted for consideration on an extra-schedular basis 
under 38 C.F.R. § 4.16(b).  The Board notes that it is 
precluded from assigning an extra-schedular TDIU rating in 
the first instance.  See Bowling v. Principi, 15 Vet. App. 1; 
see also Floyd v. Brown, 9 Vet. App. 88, 94-97 (1996) 
(holding that the Board is not authorized to assign an extra- 
schedular rating in the first instance under 38 C.F.R. § 
3.321(b)).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1. Refer this case to the Director of 
Compensation and Pension for a 
determination as to whether the veteran 
is entitled to a total rating for 
compensation based on individual 
unemployability in accordance with the 
provisions of 38 C.F.R. § 4.16(b), prior 
to December 1, 2004.  The rating board 
will include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.

2. Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


